PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                  ___________

                                  No. 11-4206
                                  ___________



                            PATRICK S. CONNELLY,

                                                   Appellant

                                        v.

                    THE STEEL VALLEY SCHOOL DISTRICT

                             _____________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                              (D.C. No. 11-cv-00851)
                   District Judge: Honorable Gary L. Lancaster
                              ____________________

                             Argued October 24, 2012

     Before: HARDIMAN, GREENAWAY, JR., and VANASKIE, Circuit Judges

                                ________________

                        ORDER AMENDING OPINION
                            _________________

             IT IS HEREBY ORDERED that the opinion in the above case, filed
January 24, 2013, be amended as follows:
      Page 212, first column, line 28, which read:
              under the Privileges and Immunities Clause and denied him equal
              protection of the law.
      shall read:
              under the Privileges or Immunities Clause and denied him equal protection
              of the law.


      Page 212, second column, line 47, which read:
              in violation of the Privileges and Immunities Clause of Article IV (as
              incorporated through the Fourteenth Amendment) and the Equal Protection
              Clause.
      shall read:
              in violation of the Privileges or Immunities Clause of the Fourteenth
              Amendment and the Equal Protection Clause.


      Page 216, footnote 2, second column, line 7, which read:
              Privileges and Immunities Clause or the Equal Protection Clause.
      shall read:
              Privileges or Immunities Clause or the Equal Protection Clause.

                                        BY THE COURT,


                                        /s/ Thomas M. Hardiman
                                        Circuit Judge

DATED: May 10, 2013

cc: Samuel J. Corder, Esq.
    Christine T. Elzer, Esq.
    William C. Andrews, Esq.
    Anthony G. Sanders, Esq.
    Amie A. Thompson, Esq.




                                           2